Evans, P. J.
This note which is the foundation of this action fell due in April, 1862.
Harrell tendered the amount of principal and interest in Louisiana bank bills and Confederate money, but Barnes demanded gold and silver. As the note stipulated for twelve per cent, interest,, after demand of payment, Barnes was careful to entitle himself to this interest by making the demand; while Harrell was anxious to discharge the note and so.relieve himself from such high rate of interest.
This was in Confederate times, when there was a great searcity of the precious metals in circulation, and Confederate money and the depreciated paper of the Louisiana banks formed' almost the only currency in circulation.
This currency Barnes did not want,, and insisted on the payment in good money, in accordance with the terms of his contract.
Harrell appealed to the provost marshal; who, in accordance with an order issued by the commanding officer of the military district of Texas, assumed jurisdiction and ordered that Barnes receive the depreciated currency and deliver the note to Harrell fox-cancellation.
Whether a provost marshal, under the authority of the Confederate Constitution, could rightfully exex’cise jurisdiction over the parties and the subject matter in controversy, we do not propose to inquire; but we may safely say that it was not within his competence to impress upon depreciated paper currency the value of gold and • silver.
The law of values is forever- above the reach of governmental power. •
This Barnes very well knew, and so received the paper under-protest, and deposited it with one John T. Miller, with a view of repudiating the action of the provost marshal, and of recovering the-value expressed in the contract, should circumstances prove favorable.
*437But Barnes afterwards changed his mind, and used the money at what it was then worth. At what rate of discount, or what Barnes received in its use, the record does not disclose, as Harrell was not permitted by the court below to prove the value of Confederate money at that time. We know, historically, however, that it ranged at about 38| per cent, discount. Barnes voluntarily used this depreciated paper, and must have realized about $600 from it, and this amount must be considered as having been received in part payment of his claim upon Harrell, and for which Harrell is entitled to credit upon every principle of reason and of justice.
For, why should this court compel Harrell to pay over to Bames six hundred dollars that he had already received some nine years ago ? To punish Harrell for treason ? If so, why put the fine into the pockets of Barnes, who was alike implicated with him in treason ? Shall this court, in a civil controversy, undertake to discriminate as to the degrees of guilt of parties for participation in rebellion, or shall it allow its just hatred of treason to influence its decisions according to the degree of the supposed guilt or innocence of the parties before it ?
Both Barnes and Harrell were citizens of the Confederate States. The allegiance of both to the United States government had been suspended, and transferred to the new political power which had arisen in the Southern States, and which then, and for three years thereafter, controlled the destinies of this country. This political power had established a government regular in its form, both civil and military, and to this government society looked for protection. It could look to no other.
The provost marshal with his guard was an arm of the government, deemed' essential to the preservation of peace and order in society, and his official acts, performed within the scope of his authority, were as valid as were the acts of any civil officer. And had the official orders of the provost marshal in this very transac*438tion come before the Supreme Court of that day for review, they would doubtless have been upheld as valid and binding; and we, perhaps, should have had in the volume of reports an opinion from that able court affirming the regularity of the whole proceeding.
The provost marshal compelled Barnes to receive $1230 in depreciated paper currency, but this did not extinguish the debt. For Barnes may have kept the paper until it became utterly worthless, and upon the re-opening of the courts after the termination of the military government, have demanded the full amount of his note, principal and interest. But he did not so act; for he used the money at its then value in the market, and received therefor in value about six hundred dollars. His act in passing off this money charges him with whatever responsibility may attach to the circulating of Confederate money.
The issuance of paper money to circulate as a medium of exchange was one of the necessities of the times, demanded by the interests of society. To buy and sell, and to exchange commodities, is as essential to the well-being of society as to plant and reap. To receive and pay out Confederate money was, .then, one of the imperious needs of society, and nothing of immorality or crime can therefore attach to any act of receiving and paying it out.
Whether that form of paper money was well adapted to the ends intended, we can now answer, from the light of a better experience, that it was not—that it proved a great misfortune instead of a blessing to the people. Still it was the only currency available, and to receive and pay it out, in obedience to the wants of society, was no more treasonable than to receive and consume one’s daily food.
■ Barnes committed no crime in using the $1230 of Confederate money. But to appropriate six hundred dollars which he received for this Confederate money, and not allow Harrell credit for it, would be unjust, and on apar with Harrell’s act in endeavoring to discharge a debt in depreciated currency.
*439Both Barnes and Harrell should be required to obey the rules of common honesty and fair dealing.